Title: To George Washington from William Fairfax, 17 June 1757
From: Fairfax, William
To: Washington, George



Dear Sir
Alexandria 17th June 1757.

I receiv’d yr Express this Morning at Belvoir in Compa. with Mr & Mrs Carlyle and soon after set off hither to consult with Majr West, the Captains Ramsay, Dalton, Terrett &c. On which have sent Orders to have the Several Companys to meet at different Rendezvous to morrow and Sunday, in hopes of making therefrom a Detachment of an hundred Men to meet at Mr Wm West’s on Monday night or Tuesday next at Farthest well accoutred except Ammunition which You’l be able to furnish the needful. If You find this Party insufficient We expect to Send more as required—Bryan Fx has desir’d a Command wch has been granted, in Hopes his Courage & good Conduct will give Testimony of his Capacity. The manner of his conceald Departure & Recovery He can best relate. He has experienct yr Kindness, therefore need not repeat any Desires in his Behalf—Yr late Alarm from Capt. Dagworthy may Serve to put your Soldiery in a fit Posture for Defence, but it seems unlikely

the Enemy can spare many Men from their No[rth]ern Garrison as They must expect to be visited by Lord Loudoun, Genl Webb or Colo. Stanwix. And your present Expectation will undoubtedly engage the Townsmen at Winchester & Neighbourhood to assist Your Endeavors to make Fort Loudoun more & more defensible against a common Enemy without battering Cannon wch they cannot bring this Sultry Season wthout stronger Horses than it may be supposd They can be furnishd with.
We desire to be further acquainted with the Occurrences as they happen. Wishing You &c. every Happiness, The Family at Belvoir & here joyn in all hearty Gratulations and desires that yr brave Men may keep the Enemy far from them, So says Yr very affect. Friend &c.

W: Fairfax

